



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hoad, 2018 ONCA 528

DATE: 20180608

DOCKET: C64735

Lauwers, Pardu and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brother James R. Hoad

Appellant

Brother James R. Hoad, in person

Kevin Wilson, for the respondent

Heard and released orally: June 5, 2018

On appeal from the decision of Justice D. Nadeau of the Superior
    Court of Justice dated, November 24, 2017.

REASONS FOR DECISION

[1]

The appellant challenges the decision made on his application in
certiorari
refusing to quash the decision of the Ontario Court of Justice, which in turn
    refused to return marijuana seized from the appellant to him after charges of
    possession and possession for the purpose of trafficking in marijuana were
    withdrawn.

[2]

Justice Rogers of the Ontario Court of Justice was not satisfied on the
    evidence before him that the appellant was lawfully entitled to the seized
    cannabis.

[3]

The appellant did not establish before Rogers J. that he obtained the
    marijuana from a licenced producer or that he was lawfully entitled to
    possession of the substance.

[4]

On appeal, the appellant acknowledges that he did not have a licence
    authorizing the possession of the marijuana at the time it was seized. The
certiorari
judge did not err in concluding that Rogers J. did not commit any error or
    excess of jurisdiction permitting review by way of certiorari.

[5]

The appeal is dismissed.

P. Lauwers J.A.

G. Pardu J.A.

B.W. Miller J.A.


